Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5-7, 9, 12-14, 16, 19-21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PG PUB 20180054464), hereinafter "Zhang", in views of Ron et al. (US PG PUB 20180322403), hereinafter "Ron".
Regarding Claim 2, Zhang discloses:
A computer-implemented method, comprising: 
determining an intent associated with a conversation (i.e. during a dialog [i.e. conversation] with the user, the method/system may estimate/determine the user’s intent [i.e. an intent associated with a conversation]) (302 & 306 – Fig. 3A and ¶ 0077), 
wherein messages are exchanged in real-time during the conversation (i.e. messages are received during the dialog [i.e. conversation], and they may be answers from the user provided in response to questions posted by the service virtual agent [i.e. messages are exchanged]; the dialog [i.e. conversation] may be in chat form [i.e. in real-time]) (Fig. 3A and ¶ 0077); and 
wherein the conversation is associated with a terminal device (i.e. the user’s input/utterance [i.e. the conversation] is received, by Dynamic Dialog State Analyzer 120 of service virtual agent 1 142 [i.e. a terminal device] which may be configured independently as a standalone device) (210 & 142 – Fig. 2, ¶ 0057, ¶ 0061 – 0062, ¶ 0072 and ¶ 0169); 
receiving the messages in real-time as the messages are exchanged (i.e. messages are received during the dialog [i.e. conversation], and they may be answers from the user provided in response to questions posted by the service virtual agent [i.e. messages are exchanged]; the dialog [i.e. conversation] may be in chat form [i.e. in real-time]) (Fig. 3A and ¶ 0077); and
dynamically determining feedback corresponding to the conversation (i.e. The disclosed system is also capable of using those information as well as users' implicit feedback signals (such as clicks and conversions) when interacting with our recommendation results [i.e. the conversation] to more effectively learn users' interests, persuade them for certain conversions, collect their explicit feedback (such as rating), as well as actively solicit additional sophisticated user feedback such as their suggestions for future product/service improvement) (¶ 0048).
However, Zhang does not explicitly disclose:
using the intent and the messages as input to a trained machine learning model to generate a recommended response message, wherein when the recommended response message is received at the terminal device, an agent associated with the terminal device determines whether to communicate an agent response message or the recommended response message through the conversation; 
wherein the feedback corresponding to the conversation is dynamically determined based on a real-time evaluation of an actual response message exchanged during the conversation; 
determining a polarity for the conversation based on the feedback corresponding to the conversation; and  
updating the trained machine learning model using the conversation, the intent, and the polarity, to determine new recommended response messages.
On the other hand, in the same field of endeavor, Ron teaches:
using the intent and the messages as input to a trained machine learning model to generate a recommended response message (i.e. the method/system may use message vector parameters, which may include anchors, e.g. sentiment or intent, used in the messages and words of the messages, as input to a machine learning model to generate the predicted message [i.e. a recommended response message] that is displayed at the agent's terminal device) (Abstract, Fig. 11, ¶ 0109 and ¶ 0133 - ¶ 0135), 
wherein when the recommended response message is received at the terminal device (i.e. the predicted responses/messages [i.e. the recommended response message] can be presented [i.e. received] at the terminal device) (Abstract), 
an agent associated with the terminal device determines whether to communicate an agent response message or the recommended response message through the conversation (i.e. the predicted response/message [i.e. the recommended response message] can be selected at the terminal device by a live agent [i.e. an agent associated with the terminal device]. Upon selection [i.e. an agent associated with the terminal device determines to communicate], the selected predicted response [i.e. the recommended response message] is transmitted to the network device during the communication session [i.e. through the conversation]) (Abstract and ¶ 0135); 
dynamically determining feedback corresponding to the conversation (i.e. the method/system may determine feedback message from the user during the communication session [i.e. the conversation]) (1110 - Fig. 11, ¶ 0092 and ¶ 0125), 
wherein the feedback corresponding to the conversation is dynamically determined based on a real-time evaluation of an actual response message exchanged during the conversation (i.e. the method/system may determine the feedback received from the user in real-time during the communication session [i.e. the conversation]; For example, the method/system may determine whether the user’s feedback message indicates positive or negative feedback during [i.e. real-time] the conversation [i.e. based on a real-time evaluation of an actual response message]) (¶ 0092 and ¶ 0125); 
determining a polarity for the conversation based on the feedback corresponding to the conversation (i.e. the method/system may determine whether the user’s feedback message [i.e. based on the feedback corresponding to the conversation] indicates positive or negative [i.e. a polarity for the conversation] feedback) (¶ 0092 and ¶ 0109 - 0110); and  
updating the trained machine learning model using the conversation, the intent, and the polarity, to determine new recommended response messages (i.e. candidate message metrices used by the machine learning model may be continually updated using the vector parameters, which may include anchors, e.g. sentiment or intent, words of the messages [i.e. the conversation], and positive or negative polarity determined from the user’s feedback message to determine predicted messages [i.e. new recommended response messages] that may be displayed at the agent's terminal device) (Abstract, Fig. 11, ¶ 0109 - 0110 and ¶ 0133 – 0135).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang to include the feature for using the intent and the messages as input to a trained machine learning model to generate a recommended response message, wherein when the recommended response message is received at the terminal device, an agent associated with the terminal device determines whether to communicate an agent response message or the recommended response message through the conversation; wherein the feedback corresponding to the conversation is dynamically determined based on a real-time evaluation of an actual response message exchanged during the conversation; determining a polarity for the conversation based on the feedback corresponding to the conversation; and  updating the trained machine learning model using the conversation, the intent, and the polarity, to determine new recommended response messages as taught by Ron so that recommended response messages may be generated based on message metrices constructed using message parameters of the prior conversations (Abstract, Fig. 11, ¶ 0109 - 0110 and ¶ 0133 – 0135).




Regarding Claim 5, Zhang and Ron disclose, in particular Zhang teaches:
wherein the terminal device is selected based on a likelihood of the terminal device to provide a positive experience during the conversation (i.e. more appropriate agent, e.g. one of a plurality of service virtual agents 142 [i.e. the terminal device] which has expertise for the user’s intent, may be selected based on detection of the user’s dissatisfaction during the conversation [i.e. based on the consideration that the selected agent may likely to provide more positive experience]) (¶ 0075).

Regarding Claim 6, Zhang and Ron disclose, in particular Zhang teaches:
wherein the feedback corresponding to the conversation includes textual and non-textual attributes associated with the messages exchanged during the conversation (i.e. The disclosed system is also capable of using those information as well as users' implicit feedback signals (such as clicks [i.e. non-textual attributes] and conversions when interacting with our recommendation results to more effectively learn users' interests, persuade them for certain conversions, collect their explicit feedback (such as rating), as well as actively solicit additional sophisticated user feedback such as their suggestions [i.e. textual attributes] for future product/service improvement) (¶ 0048).

Regarding Claim 7, Zhang and Ron disclose, in particular Zhang teaches:
wherein the intent is associated with a request for the conversation, and wherein the request is in a natural language (i.e. Each virtual agent may focus on a specific service or domain when chatting with one or more users. For example, a user may send utterances [i.e. a request for the conversation] to the NLU based user intent analyzer 120. Upon receiving an utterance from a user, the NLU based user intent analyzer 120 may analyze the user's intent based on an NLU model and the utterance [i.e. wherein the request is in a natural language]) (¶ 0052 – 0053).


Regarding Claim 9, Zhang discloses:
A system (i.e. a system for service virtual agents) (Fig. 1A, Fig. 15 and ¶ 0051 – 0052), 
comprising: one or more processors (i.e. CPU in the form of one or more processors) (Fig. 17 and ¶ 0173); and 
memory storing thereon instructions that, as a result of being executed by the one or more processors (i.e. memory storing instructions executable by the one or more processors) (Fig. 17 and ¶ 0173), 
cause the system to
determine an intent associated with a conversation (i.e. during a dialog [i.e. conversation] with the user, the method/system may estimate/determine the user’s intent [i.e. an intent associated with a conversation]) (302 & 306 – Fig. 3A and ¶ 0077), 
wherein messages are exchanged in real-time during the conversation (i.e. messages are received during the dialog [i.e. conversation], and they may be answers from the user provided in response to questions posted by the service virtual agent [i.e. messages are exchanged]; the dialog [i.e. conversation] may be in chat form [i.e. in real-time]) (Fig. 3A and ¶ 0077); and 
wherein the conversation is associated with a terminal device (i.e. the user’s input/utterance [i.e. the conversation] is received, by Dynamic Dialog State Analyzer 120 of service virtual agent 1 142 [i.e. a terminal device] which may be configured independently as a standalone device) (210 & 142 – Fig. 2, ¶ 0057, ¶ 0061 – 0062, ¶ 0072 and ¶ 0169); 
receive the messages in real-time as the messages are exchanged (i.e. messages are received during the dialog [i.e. conversation], and they may be answers from the user provided in response to questions posted by the service virtual agent [i.e. messages are exchanged]; the dialog [i.e. conversation] may be in chat form [i.e. in real-time]) (Fig. 3A and ¶ 0077); and
dynamically determine feedback corresponding to the conversation (i.e. The disclosed system is also capable of using those information as well as users' implicit feedback signals (such as clicks and conversions) when interacting with our recommendation results [i.e. the conversation] to more effectively learn users' interests, persuade them for certain conversions, collect their explicit feedback (such as rating), as well as actively solicit additional sophisticated user feedback such as their suggestions for future product/service improvement) (¶ 0048).
However, Zhang does not explicitly disclose:
use the intent and the messages as input to a trained machine learning model to generate a recommended response message, wherein when the recommended response message is received at the terminal device, an agent associated with the terminal device determines whether to communicate an agent response message or the recommended response message through the conversation; 
wherein the feedback corresponding to the conversation is dynamically determined based on a real-time evaluation of an actual response message exchanged during the conversation; 
determine a polarity for the conversation based on the feedback corresponding to the conversation; and  
update the trained machine learning model using the conversation, the intent, and the polarity, to determine new recommended response messages.
On the other hand, in the same field of endeavor, Ron teaches:
use the intent and the messages as input to a trained machine learning model to generate a recommended response message (i.e. the method/system may use message vector parameters, which may include anchors, e.g. sentiment or intent, used in the messages and words of the messages, as input to a machine learning model to generate the predicted message [i.e. a recommended response message] that is displayed at the agent's terminal device) (Abstract, Fig. 11, ¶ 0109 and ¶ 0133 - ¶ 0135), 
wherein when the recommended response message is received at the terminal device (i.e. the predicted responses/messages [i.e. the recommended response message] can be presented [i.e. received] at the terminal device) (Abstract), 
an agent associated with the terminal device determines whether to communicate an agent response message or the recommended response message through the conversation (i.e. the predicted response/message [i.e. the recommended response message] can be selected at the terminal device by a live agent [i.e. an agent associated with the terminal device]. Upon selection [i.e. an agent associated with the terminal device determines to communicate], the selected predicted response [i.e. the recommended response message] is transmitted to the network device during the communication session [i.e. through the conversation]) (Abstract and ¶ 0135); 
dynamically determine feedback corresponding to the conversation (i.e. the method/system may determine feedback message from the user during the communication session [i.e. the conversation]) (1110 - Fig. 11, ¶ 0092 and ¶ 0125), 
wherein the feedback corresponding to the conversation is dynamically determined based on a real-time evaluation of an actual response message exchanged during the conversation (i.e. the method/system may determine the feedback received from the user in real-time during the communication session [i.e. the conversation]; For example, the method/system may determine whether the user’s feedback message indicates positive or negative feedback during [i.e. real-time] the conversation [i.e. based on a real-time evaluation of an actual response message]) (¶ 0092 and ¶ 0125); 
determine a polarity for the conversation based on the feedback corresponding to the conversation (i.e. the method/system may determine whether the user’s feedback message [i.e. based on the feedback corresponding to the conversation] indicates positive or negative [i.e. a polarity for the conversation] feedback) (¶ 0092 and ¶ 0109 - 0110); and  
update the trained machine learning model using the conversation, the intent, and the polarity, to determine new recommended response messages (i.e. candidate message metrices used by the machine learning model may be continually updated using the vector parameters, which may include anchors, e.g. sentiment or intent, words of the messages [i.e. the conversation], and positive or negative polarity determined from the user’s feedback message to determine predicted messages [i.e. new recommended response messages] that may be displayed at the agent's terminal device) (Abstract, Fig. 11, ¶ 0109 - 0110 and ¶ 0133 – 0135).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang to include the feature for using the intent and the messages as input to a trained machine learning model to generate a recommended response message, wherein when the recommended response message is received at the terminal device, an agent associated with the terminal device determines whether to communicate an agent response message or the recommended response message through the conversation; wherein the feedback corresponding to the conversation is dynamically determined based on a real-time evaluation of an actual response message exchanged during the conversation; determining a polarity for the conversation based on the feedback corresponding to the conversation; and  updating the trained machine learning model using the conversation, the intent, and the polarity, to determine new recommended response messages as taught by Ron so that recommended response messages may be generated based on message metrices constructed using message parameters of the prior conversations (Abstract, Fig. 11, ¶ 0109 - 0110 and ¶ 0133 – 0135).






Regarding Claim 12, Zhang and Ron disclose, in particular Zhang teaches:
wherein the terminal device is selected based on a likelihood of the terminal device to provide a positive experience during the conversation (i.e. more appropriate agent, e.g. one of a plurality of service virtual agents 142 [i.e. the terminal device] which has expertise for the user’s intent, may be selected based on detection of the user’s dissatisfaction during the conversation [i.e. based on the consideration that the selected agent may likely to provide more positive experience]) (¶ 0075).

Regarding Claim 13, Zhang and Ron disclose, in particular Zhang teaches:
wherein the feedback corresponding to the conversation includes textual and non-textual attributes associated with the messages exchanged during the conversation (i.e. The disclosed system is also capable of using those information as well as users' implicit feedback signals (such as clicks [i.e. non-textual attributes] and conversions when interacting with our recommendation results to more effectively learn users' interests, persuade them for certain conversions, collect their explicit feedback (such as rating), as well as actively solicit additional sophisticated user feedback such as their suggestions [i.e. textual attributes] for future product/service improvement) (¶ 0048).

Regarding Claim 14, Zhang and Ron disclose, in particular Zhang teaches:
wherein the intent is associated with a request for the conversation, and wherein the request is in a natural language (i.e. Each virtual agent may focus on a specific service or domain when chatting with one or more users. For example, a user may send utterances [i.e. a request for the conversation] to the NLU based user intent analyzer 120. Upon receiving an utterance from a user, the NLU based user intent analyzer 120 may analyze the user's intent based on an NLU model and the utterance [i.e. wherein the request is in a natural language]) (¶ 0052 – 0053).


Regarding Claim 16, Zhang discloses:
A non-transitory, computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system (i.e. memory storing instructions executable by the one or more processors) (Fig. 17 and ¶ 0173), 
cause the computer system to:
determine an intent associated with a conversation (i.e. during a dialog [i.e. conversation] with the user, the method/system may estimate/determine the user’s intent [i.e. an intent associated with a conversation]) (302 & 306 – Fig. 3A and ¶ 0077), 
wherein messages are exchanged in real-time during the conversation (i.e. messages are received during the dialog [i.e. conversation], and they may be answers from the user provided in response to questions posted by the service virtual agent [i.e. messages are exchanged]; the dialog [i.e. conversation] may be in chat form [i.e. in real-time]) (Fig. 3A and ¶ 0077); and 
wherein the conversation is associated with a terminal device (i.e. the user’s input/utterance [i.e. the conversation] is received, by Dynamic Dialog State Analyzer 120 of service virtual agent 1 142 [i.e. a terminal device] which may be configured independently as a standalone device) (210 & 142 – Fig. 2, ¶ 0057, ¶ 0061 – 0062, ¶ 0072 and ¶ 0169); 
receive the messages in real-time as the messages are exchanged (i.e. messages are received during the dialog [i.e. conversation], and they may be answers from the user provided in response to questions posted by the service virtual agent [i.e. messages are exchanged]; the dialog [i.e. conversation] may be in chat form [i.e. in real-time]) (Fig. 3A and ¶ 0077); and
dynamically determine feedback corresponding to the conversation (i.e. The disclosed system is also capable of using those information as well as users' implicit feedback signals (such as clicks and conversions) when interacting with our recommendation results [i.e. the conversation] to more effectively learn users' interests, persuade them for certain conversions, collect their explicit feedback (such as rating), as well as actively solicit additional sophisticated user feedback such as their suggestions for future product/service improvement) (¶ 0048).
However, Zhang does not explicitly disclose:
use the intent and the messages as input to a trained machine learning model to generate a recommended response message, wherein when the recommended response message is received at the terminal device, an agent associated with the terminal device determines whether to communicate an agent response message or the recommended response message through the conversation; 
wherein the feedback corresponding to the conversation is dynamically determined based on a real-time evaluation of an actual response message exchanged during the conversation; 
determine a polarity for the conversation based on the feedback corresponding to the conversation; and  
update the trained machine learning model using the conversation, the intent, and the polarity, to determine new recommended response messages.
On the other hand, in the same field of endeavor, Ron teaches:
use the intent and the messages as input to a trained machine learning model to generate a recommended response message (i.e. the method/system may use message vector parameters, which may include anchors, e.g. sentiment or intent, used in the messages and words of the messages, as input to a machine learning model to generate the predicted message [i.e. a recommended response message] that is displayed at the agent's terminal device) (Abstract, Fig. 11, ¶ 0109 and ¶ 0133 - ¶ 0135), 
wherein when the recommended response message is received at the terminal device (i.e. the predicted responses/messages [i.e. the recommended response message] can be presented [i.e. received] at the terminal device) (Abstract), 
an agent associated with the terminal device determines whether to communicate an agent response message or the recommended response message through the conversation (i.e. the predicted response/message [i.e. the recommended response message] can be selected at the terminal device by a live agent [i.e. an agent associated with the terminal device]. Upon selection [i.e. an agent associated with the terminal device determines to communicate], the selected predicted response [i.e. the recommended response message] is transmitted to the network device during the communication session [i.e. through the conversation]) (Abstract and ¶ 0135); 
dynamically determine feedback corresponding to the conversation (i.e. the method/system may determine feedback message from the user during the communication session [i.e. the conversation]) (1110 - Fig. 11, ¶ 0092 and ¶ 0125), 
wherein the feedback corresponding to the conversation is dynamically determined based on a real-time evaluation of an actual response message exchanged during the conversation (i.e. the method/system may determine the feedback received from the user in real-time during the communication session [i.e. the conversation]; For example, the method/system may determine whether the user’s feedback message indicates positive or negative feedback during [i.e. real-time] the conversation [i.e. based on a real-time evaluation of an actual response message]) (¶ 0092 and ¶ 0125); 
determine a polarity for the conversation based on the feedback corresponding to the conversation (i.e. the method/system may determine whether the user’s feedback message [i.e. based on the feedback corresponding to the conversation] indicates positive or negative [i.e. a polarity for the conversation] feedback) (¶ 0092 and ¶ 0109 - 0110); and  
update the trained machine learning model using the conversation, the intent, and the polarity, to determine new recommended response messages (i.e. candidate message metrices used by the machine learning model may be continually updated using the vector parameters, which may include anchors, e.g. sentiment or intent, words of the messages [i.e. the conversation], and positive or negative polarity determined from the user’s feedback message to determine predicted messages [i.e. new recommended response messages] that may be displayed at the agent's terminal device) (Abstract, Fig. 11, ¶ 0109 - 0110 and ¶ 0133 – 0135).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer readable medium of Zhang to include the feature for using the intent and the messages as input to a trained machine learning model to generate a recommended response message, wherein when the recommended response message is received at the terminal device, an agent associated with the terminal device determines whether to communicate an agent response message or the recommended response message through the conversation; wherein the feedback corresponding to the conversation is dynamically determined based on a real-time evaluation of an actual response message exchanged during the conversation; determining a polarity for the conversation based on the feedback corresponding to the conversation; and  updating the trained machine learning model using the conversation, the intent, and the polarity, to determine new recommended response messages as taught by Ron so that recommended response messages may be generated based on message metrices constructed using message parameters of the prior conversations (Abstract, Fig. 11, ¶ 0109 - 0110 and ¶ 0133 – 0135).

Regarding Claim 19, Zhang and Ron disclose, in particular Zhang teaches:
wherein the terminal device is selected based on a likelihood of the terminal device to provide a positive experience during the conversation (i.e. more appropriate agent, e.g. one of a plurality of service virtual agents 142 [i.e. the terminal device] which has expertise for the user’s intent, may be selected based on detection of the user’s dissatisfaction during the conversation [i.e. based on the consideration that the selected agent may likely to provide more positive experience]) (¶ 0075).

Regarding Claim 20, Zhang and Ron disclose, in particular Zhang teaches:
wherein the feedback corresponding to the conversation includes textual and non-textual attributes associated with the messages exchanged during the conversation (i.e. The disclosed system is also capable of using those information as well as users' implicit feedback signals (such as clicks [i.e. non-textual attributes] and conversions when interacting with our recommendation results to more effectively learn users' interests, persuade them for certain conversions, collect their explicit feedback (such as rating), as well as actively solicit additional sophisticated user feedback such as their suggestions [i.e. textual attributes] for future product/service improvement) (¶ 0048).


Regarding Claim 21, Zhang and Ron disclose, in particular Zhang teaches:
wherein the intent is associated with a request for the conversation, and wherein the request is in a natural language (i.e. Each virtual agent may focus on a specific service or domain when chatting with one or more users. For example, a user may send utterances [i.e. a request for the conversation] to the NLU based user intent analyzer 120. Upon receiving an utterance from a user, the NLU based user intent analyzer 120 may analyze the user's intent based on an NLU model and the utterance [i.e. wherein the request is in a natural language]) (¶ 0052 – 0053).



Regarding Claim 23, Zhang and Ron disclose, in particular Ron teaches:
wherein the actual response message includes the agent response message or the recommended response message (i.e. Upon the user selection, the predicted responses/messages [i.e. the recommended response message] can be sent to the network device as a response message [i.e. the actual response message]) (Abstract).

Regarding Claim 24, Zhang and Ron disclose, in particular Ron teaches:
wherein the actual response message includes the agent response message or the recommended response message (i.e. Upon the user selection, the predicted responses/messages [i.e. the recommended response message] can be sent to the network device as a response message [i.e. the actual response message]) (Abstract).

Regarding Claim 25, Zhang and Ron disclose, in particular Ron teaches:
wherein the actual response message includes the agent response message or the recommended response message (i.e. Upon the user selection, the predicted responses/messages [i.e. the recommended response message] can be sent to the network device as a response message [i.e. the actual response message]) (Abstract).




Claim(s) 3, 8, 10, 15, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in views of Ron as applied to claims 2, 9 and 16 above, and further in view of Abraham (US PG PUB 20200259891), hereinafter "Abraham".
Regarding Claims 3, 10 and 17, Zhang and Ron disclose all the features with respect to Claims 2, 9 and 16 as described above.
However, the combination of Zhang and Ron does not explicitly disclose:
recording/record messages submitted by the agent during the conversation; and associating the messages submitted by the agent with the intent based on the polarity for the conversation.
On the other hand, in the same field of endeavor, Abraham teaches:
recording/record messages submitted by the agent during the conversation (i.e. master bot management framework 104 may register/record the responses, e.g. “Hawaii became a state in 1959” & “Feb 4th is the best data”, etc. [i.e. messages], generated/submitted by bots 106 [i.e. the agent]) (Fig. 2 and ¶ 0065 - 0068); and
associating the messages submitted by the agent with the intent based on the polarity for the conversation (i.e. master bot management framework 104 may also associate the responses [i.e. the messages submitted by the agent] to the user’s intent, e.g. user’s intent related to Hawaii, based on the user’s satisfaction/dissatisfaction [i.e. polarity] during the conversation) (¶ 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system/computer-readable-medium of Zhang and Ron to include the feature for recording messages submitted by the agent during the conversation; and associating the messages submitted by the agent with the intent based on the polarity for the conversation as taught by Abraham so that the user’s feedback toward the responses to the user’s request may be taken into account in determining further responses to the user (¶ 0065).


Regarding Claims 8, 15 and 22, Zhang and Ron disclose all the features with respect to Claims 2, 9 and 16 as described above.
However, the combination of Zhang and Ron does not explicitly disclose:
wherein the polarity for the conversation is determined using another trained machine learning model, wherein the other trained machine learning model is trained to determine the polarity as the messages are exchanged in the conversation.
On the other hand, in the same field of endeavor, Abraham teaches:
wherein the polarity for the conversation is determined using another trained machine learning model, wherein the other trained machine learning model is trained to determine the polarity as the messages are exchanged in the conversation (i.e. using one of, e.g. one of machine-trained classification component or keywords based component, the sentiment monitoring component [i.e. another trained machine learning model], feedback-monitoring component 128 can detect/determine the user's sentiment, e.g. dissatisfaction/satisfaction [i.e. a polarity], with the current BOT 106 for the ongoing conversation [i.e. determine the polarity as messages are exchanged in the conversation] based on the user’s reply/feedback “No! Tell me a good date to fly to Hawaii”) (¶ 0095 - 0096).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system/computer-readable-medium of Zhang and Ron to include the feature for wherein the polarity for the conversation is determined using another trained machine learning model, wherein the other trained machine learning model is trained to determine the polarity as the messages are exchanged in the conversation as taught by Abraham so that polarity, e.g. dissatisfaction/satisfaction, associated with the user’s feedback may be directly taken into consideration in determining further responses (¶ 0095 - 0096).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451